DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-19, 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-4, 6-16, 37 the closest prior art Mahaffy fails to teach or suggest an apparatus as recited in claim 1, specifically a first additively manufactured component which includes two discontinuous sections of the adhesive injection channel and the adhesive path which connects the two discontinuous sections through the adhesive injection channel of at least a second additively manufactured component.
With respect to claims 17-19, and 36 the closest prior art Mahaffy fails to teach or suggest a vehicle of claim 17, specifically a vehicle comprising a plurality of subassemblies, each subassembly including a plurality of additively manufactured components, wherein a first additively manufactured component in the plurality of additively manufactured components includes two discontinuous sections of an adhesive injection channel, and the adhesive path is configured to connect the two discontinuous sections through the adhesive injection channel of at least a second additively manufactured component, and wherein each of the subassemblies is connected together such that the adhesive path for each of the subassemblies allows the adhesive flow between the subassemblies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783